           Case 2:19-cv-00559-JAM-KJN Document 20 Filed 07/13/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 CATHERINE J. SWANN
   Assistant United States Attorney
 3 501 I Street, 10th Floor
   Sacramento, California 95814
 4 Telephone: (916) 554-2762
   Fax: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA, and the                     2: 19-CV-559 JAM KJN
     states of CALIFORNIA, COLORADO,
12   DISTRICT OF COLUMBIA, GEORGIA,
13   HAWAII, MARYLAND, VIRGINIA,                           ORDER ON THE UNITED STATES’
     WASHINGTON, ex rel. JEFFREY MAZIK,                    NOTICE
14                                                         OF ELECTION TO DECLINE
                    Plaintiffs,                            INTERVENTION
15
            vs.
16

17   KAISER PERMANENTE, INC., KAISER
     FOUNDATION HEALTH PLAN, INC.,
18
                    Defendants.
19

20

21          The United States having declined to intervene in this action pursuant to the False Claims
22 Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

23          1. The complaint be unsealed and served upon the defendant by the relator;
24          2. All other contents of the Court's file in this action remain under seal and not be made
25 public or served upon the defendant, except for this Order and The Government's Notice of Election

26 to Decline Intervention, which the relator will serve upon the defendant only after service of the

27 complaint;

28
     The United States’ Notice of Election to          1
     Decline Intervention                                                                                1
            Case 2:19-cv-00559-JAM-KJN Document 20 Filed 07/13/20 Page 2 of 3



 1          3. The seal be lifted as to all other matters occurring in this action after the date of this

 2 Order;

 3          4. The parties shall serve all pleadings and motions filed in this action, including supporting

 4 memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United States

 5 may order any deposition transcripts and is entitled to intervene in this action, for good cause, at any

 6 time;

 7          5. The parties shall serve all notices of appeal upon the United States;

 8          6. All orders of this Court shall be sent to the United States; and that

 9          7. Should the relator or the defendant propose that this action be dismissed, settled, or

10 otherwise discontinued, the Court will provide the United States with notice and an opportunity to be

11 heard before ruling or granting its approval.

12

13          IT IS SO ORDERED.

14

15 DATE: July 10, 2020

16                                                           /s/ John A. Mendez________
                                                             HONORABLE JOHN A. MENDEZ
17                                                           United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28
     The United States’ Notice of Election to            2
     Decline Intervention                                                                                   2
            Case 2:19-cv-00559-JAM-KJN Document 20 Filed 07/13/20 Page 3 of 3



 1                       CERTIFICATE OF SERVICE BY ELECTRONIC MAIL
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 3 Attorney for the Eastern District of California and is a person of such age and discretion to be

 4 competent to serve papers.

 5                   That on July 10, 2020, she served a copy of:
 6
                            [PROPOSED] ORDER ON THE UNITED STATES’ NOTICE
 7                               OF ELECTION TO DECLINE INTERVENTION

 8
     by sending copies via electronic mail to the electronic address(es) stated below, which is/are the last
 9
     known electronic address(es).
10
     Addressee(s):
11
   Sarah Chu
12 SChu@jgllaw.com
   Joseph, Greenwald & Laake, P.A.
13 6404 Ivy Lane, Suite 400
   Greenbelt, Maryland 20770
14

15 Veronica Nannis
   VNannis@JGLLAW.COM
16 Joseph, Greenwald & Laake, P.A.
   6404 Ivy Lane, Suite 400
17
   Greenbelt, Maryland 20770
18
   Dave Scher
19 dave@hoyerlawgroup.com
   JAMES HOYER P.A.
20 1300 I Street, NW, Suite 400E

21 Washington, D.C. 20005

22 Kevin C. Davis
     Kevin.Davis@doj.ca.gov
23 California Attorney General/BMFEA
   2329 Gateway Oaks Drive, Suite 200
24 Sacramento, CA 95833-4252

25

26
                                                                     /s/ Monica C. Lee
27                                                                  MONICA C. LEE
28
